Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/8/21 overcome the rejections set forth in the office action mailed 10/8/20. New grounds of rejection necessitated by the amendments are set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (U.S. PG Pub. No. 2005/0221999) in view of Fujimaki (U.S. PG Pub. No. 2015/0045272).
In paragraph 54 Nakatani discloses a grease composition comprising a base oil and a thickener, wherein the thickener consists of a fluororesin and a second thickener. In paragraph 64 Nakatani discloses that the base oil comprises a perfluoropolyether oil, 2/s, preferably 70 to 400 mm2/s, overlapping the range recited in claim 1. The fluororesin thickener of Nakatani meets the limitations of the fluorine-based thickener of claim 1. In paragraphs 55 and 75 Nakatani discloses that the second thickener, noting that Nakatani discloses metallic soap thickeners as distinct from complex metallic soap thickeners. In paragraph 150 Nakatani discloses that the metal of the metallic soap thickener can be lithium, leading to a lithium soap thickener as recited in claim 1. In Tables 1-3 Nakatani discloses numerous inventive examples comprising a lithium soap thickener. In paragraph 205 Nakatani discloses that the grease can comprise phosphorus extreme pressure additives, but does not disclose specific extreme pressure additives recited in claim 1. 
In paragraph 1 Fujimaki discloses a grease with high wear resistance, and in paragraph 17 discloses that the grease can have a lithium soap thickener, as in the compositions of Nakatani and the claimed compositions. Fujimaki also discloses a fluororesin (polytetrafluoroethylene) thickener in paragraph 17. In paragraph 15 Fujimaki discloses that the composition can comprise synthetic hydrocarbon oils or fluorine-containing oils. In paragraph 73 Fujimaki discloses that the composition can comprise tricresyl phosphate as an extreme pressure agent, meeting the limitations of the extreme pressure agent of amended claim 1. 
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani in view of Fujimaki as applied to claim 1 above, and further in view of Kunishima (U.S. PG Pub. No. 2016/0298050).
The discussion of Nakatani and Fujimaki in paragraph 4 above is incorporated here by reference. Nakatani and Fujimaki disclose a grease composition meeting the limitations of claim 1, and Nakatani discloses in paragraphs 3 that the grease can be applied to rolling bearings used as sliding portions, but does not specifically disclose applying the grease to sliding members comprising a sliding surface made of a resin.
 In paragraph 3 Kunishima discloses a resin sliding member. In paragraph 71 Kunishima discloses that the sliding member can be applied to the cage of a rolling bearing. It would have been obvious to one of ordinary skill in the art to apply the grease of Nakatani and Fujimaki to the sliding member of the rolling bearing of Kunishima, since Nakatani teaches that the grease is useful for rolling bearings used as sliding portions.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (U.S. PG Pub. No. 2010/0190668, “Hishinuma ‘668”) in view of Fujimaki.

i) Hishinuma ‘668 does not disclose a specific composition comprising a fluorine-based base oil, a synthetic hydrocarbon oil having the claimed viscosity, and a lithium complex soap thickener.
ii) Hishinuma ‘668 discloses in paragraphs 33 and 35 that the composition can comprise phosphorus-containing extreme pressure agents such as phosphoric acid esters, but does not disclose the specific extreme pressure additives of amended claim 1. 
With respect to i), as discussed above, Hishinuma ‘668 discloses that synthetic hydrocarbon oil is a preferred non-fluorine base oil, the viscosity of the synthetic 
With respect to ii), Fujimaki discloses a grease composition for sliding parts, and in paragraph 73 discloses that suitable extreme pressure agents include triphenyl phosphate and tricresyl phosphate, meeting the limitations of the phosphoric triester extreme pressure agent of amended claim 1. It would have been obvious to one of ordinary skill in the art to include the triphenyl phosphate or tricresyl phosphate of Fujimaki and the phosphoric acid ester extreme pressure agent in the grease of Hishinuma ‘668 , since Fujimaki teaches that they are suitable phosphoric ester extreme pressure agents for greases used to lubricate sliding parts.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma ‘668 in view of Shimura (U.S. PG Pub. Mo. 2007/0213240)
The discussion of Hishinuma ‘668 in paragraph 6 above is incorporated here by reference. Hishinuma ‘668 discloses a grease composition meeting the limitations of claim 1, and in paragraphs 62-75 discloses that the grease is useful for various sliding parts, including sliding parts of resins, and also discloses in paragraph 62 and 66-70 that the grease is useful for gears, but does not specifically disclose sliding members which are gear devices.

It would have been obvious to one of ordinary skill in the art to apply the grease of Hishinuma ‘668 to the resin-containing sliding surface of a sliding member in a gear device, leading to the formation of a sliding member meeting the limitations of claim 6, since Hishinuma ‘668 teaches that the grease is useful for lubricating resin-containing sliding parts, and gear parts, Shimura discloses that a grease comprising several components of the grease of Hishinuma ‘668 is useful in lubricating sliding parts of hears, and Hishinuma ‘668 teaches in paragraph 15 that the inclusion of non-fluorine base oil and the complex soap thickener further enhance the properties of the grease.


Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 3 requires the grease of the current invention to have a worked penetration of 265 to 340. Nakatani discloses in paragraphs 72-73 that the disclosed grease preferably has a worked penetration of 190 to 250, outside the claimed range, and 
Regarding claim 5, Nakatani and Hishinuma ‘668 do not disclose applying the grease to a sliding switch. While the Morita reference discussed in the previous office action discloses applying a grease to a sliding switch, Morita does not disclose a switch including a slider made of resin, which is configured to contact a waterproof film while sliding. Moreover, Nakamura (U.S. PG Pub. No. 2007/0075046) teaches in the examples and paragraph 32 that fluorine-based oils are undesirable for this application from the standpoint of inhibiting damage due to arc. One of ordinary skill in the art 

Response to Arguments
Applicant’s arguments filed 2/8/21 regarding the thickener component of the grease are moot in light of the new grounds of rejection set forth above, noting that the Hishinuma ‘668 reference is different than the Hishinuma reference cited in previous office actions. The newly cited Nakatani and Hishinuma ‘668 references both disclose greases comprising lithium soap thickeners other than lithium complex soaps. Regarding the extreme pressure additive component, applicant asserts that the cited references do not disclose the specific extreme pressure agents recited in amended claim 1. However, as discussed in the rejection, and as acknowledged on page 9 of the remarks, Fujimaki discloses tricresyl phosphate, as recited amended claim 1, as a suitable extreme pressure agent. Applicant argues that Fujimaki does not disclose examples comprising the claimed extreme pressure agents, but disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicant’s argument on this point is therefore unpersuasive.
Regarding the Shimura reference, applicant argues that the gears of Shimura are made of metal, but Hishinuma ‘668 already teaches that the grease is useful for sliding parts made of resins; that the grease of Shimura has a particular advantage relating to metal surfaces does not detract from the teaching that the grease is suitable for use in sliding parts of gears.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771